DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/27/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because:
Not all of the lines in Figures 1 and 2 are durable, clean, black, sufficiently dense and dark, and uniformly thick and well defined.  All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.  See CFR 1.84(l).
Figure 2 contains solid black shading.  The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. See paragraph (h)(3) of this section. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle of 45°. Surface delineations should preferably be shown by proper shading. Solid black shading areas are not permitted, except when used to represent bar graphs or color.  See CFR 1.84(m).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Objections
Claim 2 objected to because of the following informalities:  in line 3, the “a” in “second a treatment” should be deleted.  Appropriate correction is required.
Claim 15 objected to because of the following informalities:  in line 3, the “to” in “wire to through” should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first treatment catheter" in line 17.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required. 
Claims 2-9 are dependent on claim 1, thus are also rendered indefinite.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (US 2014/0358123 A1) (“Ueda”) in view of Walzman (US 2018/0064526 A1).
Regarding claim 1, Ueda discloses (Figures 1-29) a treatment method for treating a patient having a lesion area (X) in a lower limb artery (220) of a body of the patient, the patient having (100) a first arm (106a) and a second arm (106b), the treatment method comprising: introducing a first catheter (12) into an artery (200) of the first arm (106a) of the patient; advancing the first catheter, which has been introduced into the artery of the first arm of the patient, in the body of the patient to position a distal portion of the first catheter adjacent the lesion area in the lower limb artery (paragraph 0091); introducing a treatment catheter (18) into a lumen in the first catheter and advancing the treatment catheter along the lumen to position a distal end portion of the treatment 
Ueda fails to disclose introducing a second catheter into an artery of the second arm of the patient; advancing the second catheter, which has been introduced into the artery of the second arm of the patient, in the body of the patient to position a distal portion of the second catheter adjacent the lesion area in the lower limb artery and creating suction in the lumen of the first catheter or in the lumen of the second catheter to draw the emboli or cholesterol crystals into the lumen of the first catheter or into the lumen of the second catheter.  Ueda also fails to disclose treating the lesion after the advancing of the second catheter to the position adjacent the lesion area.
In the same field of endeavor, Walzman teaches (Figure 15) a treatment method for treating a patient having a lesion area in a lower limb vessel of a body of the patient.  Walzman teaches introducing a first catheter (1530) into a blood vessel in a first limb of the patient and positioning a distal portion of the first catheter adjacent the lesion area; introducing a second catheter (1500) into a blood vessel in another limb of the patient and positioning a distal portion of the second catheter adjacent the lesion area; introducing a treatment catheter (300) into a lumen in the first catheter and advancing the treatment catheter along the lumen to position a distal end portion of the treatment catheter outside and distally beyond the lumen; treating the lesion area by creating a 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Ueda to include introducing a second catheter into an artery of the second arm of the patient, advancing the second catheter, which has been introduced into the artery of the second arm of the patient, in the body of the patient to position a distal portion of the second catheter adjacent the lesion area in the lower limb artery, treating the lesion after advancing the second catheter to the position adjacent the lesion area, and creating suction in the lumen of the second catheter to draw the emboli or cholesterol crystals into the lumen of the second catheter.  This modification would remove particulate matter freed up by the treating of the lesion, protecting the heart and other organs from the effect of small and medium sized emboli (Walzman, paragraph 0351).   

However, in Figures 12A and 12B, Walzman further teaches that a treatment catheter (1020) can be introduced into a lumen in the second catheter (1110) and can be advanced along the lumen of the second catheter to a position a distal end portion (1030) of the treatment catheter outside and distally beyond the lumen in the second catheter (paragraph 0338).  This allows an operator to selectively expand the filter disposed at the distal end of the treatment device, which allows blood cells to pass through unimpeded, but captures emboli (paragraph 0320).  This also provides an inner/outer catheter configuration to house the second treatment device during delivery to the lesion area.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Ueda in view of Walzman above to comprise introducing a second treatment catheter into the lumen in the second catheter and advancing the second treatment catheter along the lumen of the second catheter to position a distal end portion of the second treatment catheter outside and distally beyond the lumen in the second catheter, as taught in Figures 12A and 12B of Walzman.  This modification would allow an operator to 
Regarding claim 3, Ueda in view of Walzman above teaches introducing the second catheter into the artery of the second arm of the patient and advancing the second catheter in the body of the patient to the lesion area (Walzman, Figure 15; paragraphs 0109 and 0339).  However, the combined teaching above fails to teach introducing a guidewire into the artery of the second arm of the patient before introducing the second catheter into the artery of the second arm of the patient, and advancing the second catheter in the body of the patient comprising advancing the second catheter along the guide wire.
However, Ueda discloses that accessing a radial artery requires a known technique, such as Seldinger technique (Figure 3), where in a state where a hand is held palm up, a puncture or an incision is made in the radial artery, and a guide wire is inserted into the artery, followed by a dilator of a sheath introducer.  From there, a catheter can be advanced through the sheath introducer and along the guide wire to the lesion area (paragraph 0123).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teaching of Ueda in view of Walzman above to introduce a guidewire into the artery of the second arm of the patient before introducing the second catheter into the artery of the second arm of the patient, and advance the second catheter in the body of the patient to the lesion area 
Regarding claim 4, Ueda in view of Walzman teaches (Ueda, Figure 1) that at least one of the first artery (200) and the second artery is a radial artery (Ueda, paragraph 0090; Walzman, paragraphs 0109 and 0339).
Regarding claim 5, Ueda in view of Walzman teaches (Ueda, Figure 1) that the first artery is a distal radial artery (200; paragraph 0090).
Regarding claim 6, Ueda in view of Walzman teaches the lesion area in the lower limb artery is a stenosed site (X) in a superficial femoral artery (Ueda, paragraph 0118).
Regarding claim 7, Ueda in view of Walzman teaches (Ueda, Figures 1-5D) inserting a guide wire (40) into the first artery (200) and advancing the guide wire through a left common iliac artery (214) of the patient to a superficial femoral artery (218) of the patient, the advancing of the first catheter in the body comprising advancing the first catheter along the guide wire (Ueda, paragraphs 0091 and 0123-0127).
Regarding claim 8, Ueda in view of Walzman teaches (Ueda, Figure 7A) that the treating of the lesion area comprises disposing a balloon catheter (18A) in the lesion area (X) and inflating a balloon (60) of the balloon catheter to expand the balloon so that the balloon outwardly dilates the lesion area (Ueda, paragraph 0140).
Regarding claim 9, Ueda in view of Walzman teaches that the lumen into which the treatment catheter is introduced (lumen of the first catheter; Ueda, paragraph 0093) is different from the lumen (lumen of the second catheter; Walzman, paragraphs 0346, 0350, 0351) in which the suction is created.

However, Ueda fails to disclose introducing a second catheter into an artery of the other arm of the patient; assisting the treating of the lesion area with the second catheter and/or with a second treatment catheter that is inserted into the second catheter, wherein the assisting of the treating of the lesion area with the second catheter and/or with a second treatment catheter comprises producing a negative pressure in a lumen of the second catheter to draw cholesterol crystals, produced by the treating of the lesion area with the first treatment catheter into the lumen of the second catheter.
In the same field of endeavor, Walzman teaches (Figure 15) a treatment method for treating a patient having a lesion area in a lower limb vessel.  Walzman teaches introducing a first catheter (1530) into a blood vessel in a first limb of the patient and positioning a distal portion of the first catheter adjacent the lesion area; introducing a second catheter (1500) into a blood vessel in another limb of the patient and positioning a distal portion of the second catheter adjacent the lesion area; introducing a treatment catheter (300) into a lumen in the first catheter and treating the lesion area by creating a hole in the lesion area or enlarging a hole in the lesion area (paragraph 0351), the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Ueda to further comprise introducing a second catheter into an artery of the other arm of the patient and assisting the treating of the lesion area with the second catheter, wherein the assisting of the treating of the lesion area with the second catheter comprises producing a negative pressure in a lumen of the second catheter to draw cholesterol crystals, produced by the treating of the lesion area with the first treatment catheter into the lumen of the second catheter, as taught by Walzman.  This modification would remove particulate matter freed up by the treating of the lesion area, protecting the heart and other organs from the effect of small and medium sized emboli (Walzman, paragraph 0351).   
Regarding claim 11, Ueda in view of Walzman teaches (Ueda, Figure 1) that at least one of the artery (200) of the one arm (106a) and the artery of the other arm (106b) is a radial artery (Ueda, paragraph 0090; Walzman, paragraphs 0109 and 0339).

Regarding claim 13, Ueda in view of Walzman teaches (Ueda, Figure 1) that the artery (200) of the one arm (106a) is a distal radial artery (paragraph 0090).
Regarding claim 14, Ueda in view of Walzman teaches the lesion area in the lower limb artery is a stenosed site (X) in a superficial femoral artery (Ueda, paragraph 0118).
Regarding claim 15, Ueda in view of Walzman teaches (Ueda, Figures 1-5D) inserting a guide wire (40) into the artery (200) of the one arm (106a) of the patient and advancing the guide wire through a left common iliac artery (214) of the patient to a superficial femoral artery (218) of the patient, and the introducing of the first catheter into the artery of the one arm of the patient to position the distal portion of the first catheter at least in front of the lesion area in the lower limb artery comprises advancing the first catheter along the guide wire (Ueda, paragraphs 0091 and 0123-0127).
Regarding claim 16, Ueda in view of Walzman teaches (Ueda, Figure 7A) that disposing of the first treatment catheter adjacent the lesion area comprises disposing a balloonPATENT Attorney Docket No. 1027550-00201020catheter (18A) in the lesion area (X), the balloon catheter comprising an expandable balloon (60), and the treating of the lesion area with the first treatment catheter comprising expanding the balloon of the balloon catheter so that the balloon outwardly dilates the lesion area (Ueda, paragraph 0140).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641. The examiner can normally be reached M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.D.K/Examiner, Art Unit 3771  

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771